Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 1 of 8 Pageid#: 223




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                               HARRISONBURG DIVISION

                                                      )
 TERESA D. NIXON,                                     )
                                                      )
                 Plaintiff,                           )   Civil Action No. 5:21-cv-00011
                                                      )
                         v.                           )   MEMORANDUM OPINION
                                                      )
 KYSELA PERE ET FILS, LTD., et al.,                   )   By:     Hon. Thomas T. Cullen
                                                      )           United States District Judge
                 Defendants.                          )


         After the court dismissed Plaintiff Theresa Nixon’s hostile work environment claim

 for failure to state a claim, she filed a second amended complaint in an attempt to cure her

 pleading deficiencies. Defendants Francis J. Kysela, V (“Kysela”) and Kysela Pere Et Fils, Ltd.

 (the “Company”) (collectively, “Defendants”) filed a second partial motion to dismiss under

 Federal Rule of Civil Procedure 12(b)(6). Defendants seek dismissal of Nixon’s hostile work

 environment claim against both Defendants and her gross negligence/willful and wanton

 conduct claim against the Company. Because Nixon’s additional allegations fail to state a claim

 for hostile work environment and her allegations do not establish that respondeat superior applies

 to the gross negligence claim, the court will grant Defendants’ motion.

                                           I. BACKGROUND1

         Nixon’s claims arise from a toxic personal relationship with her boss, Kysela, and her

 employment at the Company. Nixon alleges that what started as a consensual romantic



 1The court fully recited Nixon’s allegations in its May 18, 2021, memorandum opinion and incorporates them
 by reference here. (ECF No. 25.)
                                                     1
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 2 of 8 Pageid#: 224




 relationship with Kysela transformed into a manipulative scheme, perpetrated by Kysela, to

 use her employment with the Company to keep Nixon in a sexual relationship with him. Nixon

 originally brought a hostile work environment claim under Title VII of the Civil Rights Act of

 1964 (“Title VII”).

           Relevant here, Defendants previously moved to dismiss Nixon’s hostile work

 environment claim, as alleged in her first amended complaint. The court granted the motion

 in part and dismissed the claim, but granted Nixon leave to file a second amended complaint

 to cure her pleading deficiencies. Specifically, the court reasoned that “[w]hile Nixon’s

 allegations unquestionably describe an unhealthy relationship between her and Kysela, Nixon

 never raises any allegations regarding her working environment, nor does she describe how

 the conduct negatively impacted her performance.” (ECF No. 25 at 7.) In other words, the

 court dismissed Nixon’s hostile work environment claim because she did not plead any

 allegations “about her job.” (Id. (emphasis in original).) The court, however, held that Nixon

 stated a plausible claim for quid pro quo sexual harassment under Title VII, among other

 claims.

           Nixon filed her second amended complaint on May 28, 2021. (Am. Compl. [ECF No.

 28].) Nixon alleged four additional facts about her job and working environment:

             x   “Mr. Kysela at times singled Ms. Nixon out for criticism in front
                 of other employees during sales staff meetings. For example, he
                 would criticize Ms. Nixon for texting on her phone, even though
                 others were texting and were not criticized.” (Am. Compl. ¶ 25.)

             x   “On other occasions Mr. Kysela did not make a sales folder for
                 Ms. Nixon for a planned sales meeting, even though others in the
                 meeting were given a folder.” (Id. ¶ 26.)



                                                2
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 3 of 8 Pageid#: 225




           x     “Mr. Kysela manufactured contrived criticisms of Ms. Nixon’s
                 performance. For example, he took accounts away from her
                 which made her unable to meet the annual sales bonus structure.
                 He then claimed she failed to meet quota.” (Id. ¶ 27.)

           x     “On another occasion, Ms. Nixon was sexually harassed and sent
                 an explicit photo by an employee. Mr. Kysela forced Ms. Nixon
                 to sign a document saying she did not want to pursue a civil
                 action. The person harassing her was a good friend of Mr.
                 Kysela’s son.” (Id. ¶ 28.)

        Defendants now move for partial dismissal of Nixon’s second amended complaint

 under Rule 12(b)(6). (ECF No. 30.) Specifically, Defendants move to dismiss with prejudice

 the hostile work environment claim (Count I) as to both Defendants, and the gross

 negligence/willful and wanton conduct claim (Count IV) only against the Company. For the

 reasons stated below, the court will grant Defendants’ partial motion to dismiss.

                             II. MOTION TO DISMISS STANDARD

        Motions to dismiss under Rule 12(b)(6) test the legal sufficiency of a complaint. Edwards

 v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion, the

 complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim for relief

 that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 547 (2007)). A claim is facially plausible when the plaintiff’s

 allegations “allow[] the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Id. While a complaint Nixons not need “detailed factual allegations,”

 complaints merely offering “labels and conclusions,” “naked assertion[s] devoid of ‘further

 factual enhancement,” or “a formulaic recitation of the elements of a cause of action will not

 do.” Id. (alteration in original) (internal quotation marks omitted) (quoting Twombly, 550 U.S.

 at 555, 557).
                                                 3
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 4 of 8 Pageid#: 226




                                          II. ANALYSIS

 A.     Count I: Hostile Work Environment

        To establish a claim for a hostile work environment, a plaintiff must show: (1) that

 there was unwelcome conduct; (2) that the unwelcome conduct was based on her sex; (3) that

 the unwelcome conduct was sufficiently severe or pervasive to alter the plaintiff’s conditions

 of employment and to create an abusive atmosphere; and (4) that the conduct is imputable to

 the employer. Walker v. Mod-U-Kraf Homes, LLC, 775 F.3d 202, 207–08 (4th Cir. 2014).

        The third element—regarding the severity and pervasiveness of the unwelcome

 conduct—has both objective and subjective elements. Harris v. Forklift Sys., Inc., 510 U.S. 17,

 21–22 (1993). In considering whether a workplace is objectively hostile, it is necessary to

 consider “all the circumstances, including the frequency of the discriminatory conduct; its

 severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

 whether it unreasonably interferes with an employee’s work performance.” Anderson v. G.D.C.,

 Inc., 281 F.3d 452, 459 (4th Cir. 2002) (cleaned up). Plaintiffs must “clear a high bar in order

 to satisfy the severe or pervasive test.” EEOC v. Sunbelt Rentals, Inc., 521 F.3d 306, 315 (4th

 Cir. 2008). As such, a plaintiff must show that the work environment “was pervaded with

 discriminatory conduct aimed to humiliate, ridicule, or intimidate, thereby creating an abusive

 atmosphere.” EEOC v. Central Wholesalers, Inc., 573 F.3d 167, 176 (4th Cir. 2009) (cleaned up)

        Seeking to bolster her hostile work environment claim, Nixon now alleges that Kysela:

 (1) singled her out for criticism in front of other employees; (2) embarrassed her in sales

 meetings by not giving her a “sales folder” like everyone else; (3) manufactured contrived

 criticisms of her job performance; and (4) forced her to sign a document precluding her from


                                                4
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 5 of 8 Pageid#: 227




 filing a civil action against another employee who allegedly sent her an explicit photograph.

 (Am. Compl. ¶¶ 25–28.) Defendants argue that the second amended complaint, even with the

 additional allegations, does not state a claim for hostile work environment. In her briefing and

 at oral argument, Nixon argues that Kysela’s conduct within their relationship, taken as a whole,

 constitutes severe and pervasive conduct sufficient to state a plausible claim for hostile work

 environment. 2 Defendants have the better argument.

         Nixon’s allegations simply do not constitute behavior sever enough to state a Title VII

 claim for hostile work environment. Nixon undoubtedly alleges that she was subjected to rude,

 unsavory, and even petty behavior. But her supplemental allegations are solely premised on

 Kysela’s rude treatment and callous behavior. It is well-settled that such allegations are not

 actionable under Title VII. See Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006) (“[The

 plaintiff] merely complains of rude treatment by [his colleagues]—conduct falling short of that

 required to sustain a hostile work environment claim.”); Bass v. E.I. DuPont de Nemours & Co.,

 324 F.3d 761, 765 (4th Cir. 2003) (holding that the plaintiff did not state a hostile work

 environment claim despite allegations of “callous behavior by her superiors”).

         Nixon also does not allege that unwanted conduct was pervasive. She does not allege

 that she faced discriminatory or unwanted conduct based on her sex on a regular basis. Cf.



 2 Because the court previously rejected Nixon’s hostile work environment claim based on the “whole
 relationship” theory—and found that Nixon’s claim failed because she did not allege any facts about her actual
 work environment—the court must now examine the supplemental allegations within the context of the second
 amended complaint to see if Nixon states a viable claim. At this juncture, Nixon continues to base her hostile
 work environment claim on the “whole relationship” theory of liability, and does not argue that the
 supplemental allegations, on their own, save the claim. As such, even Nixon implicitly recognizes that these
 additional allegations are not sufficient to save her claim. While the court has examined the entire second
 amended complaint, the supplemental allegations are the only allegations about her actual working
 environment, and they are therefore the relevant allegations for this motion to dismiss.
                                                       5
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 6 of 8 Pageid#: 228




 EEOC v. R&R Ventures, 244 F.3d 334, 339 (4th Cir. 2001) (manager sexually harassed the

 plaintiff “every single day”); Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 333 (4th Cir. 2003)

 (“[The plaintiff] was subjected every day to some variety of this offensive conduct, which was

 humiliating to her personally and to women in general.”). Rather, Nixon alleges only a handful

 of isolated incidents of bad behavior over the span of her approximately 5–6 year tenure with

 the Company. As such, Nixon’s allegations do not describe a work environment consumed by

 targeted, offensive, or humiliating conduct, and she fails to state a claim for hostile work

 environment.

        In sum, even with the additional allegations, the second amended complaint does not

 state a claim for hostile work environment because Nixon does not sufficiently allege that the

 unsavory conditions of her job—rather than her relationship—were so severe and pervasive as to

 change the conditions of her employment. The court will therefore dismiss Count I with

 prejudice.

 B.     Count IV: Vicarious Liability

        Defendants assert that Nixon fails to state a gross negligence/willful and wanton

 conduct claim against the Company because the second amended complaint does not contain

 allegations that Kysela acted within the scope of his employment when he allegedly shared his

 prescription medication with Nixon. The court agrees.

        In Virginia, “an employer is liable for the tortious acts of its employee if the employee

 was performing his employer’s business and acting within the scope of his employment when

 the tortious acts were committed.” Garnett v. Remedi Seniorcare of Va., LLC, 892 F.3d 140, 145

 (4th Cir. 2018). “[A]n act is within the scope of the employment if (1) it was expressly or


                                                 6
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 7 of 8 Pageid#: 229




 impliedly directed by the employer, or is naturally incident to the business[;] and (2) it was

 performed, although mistakenly or ill-advisedly, within the intent to further the employer’s

 interest.” Kensington Assocs. v. West, 362 S.E.2d 900, 901 (Va. 1987).

          In cases where courts have held employers vicariously liable, 3 “the [employee’s]

 tortious act . . . occurred while the employee was in fact performing a specific job-related service for

 the employer, and, but for the employee’s wrongdoing, the service would otherwise have been

 within the authorized scope of his employment.” Parker v. Carilion Clinic, 819 S.E.2d 809, 820

 (Va. 218) (emphases in original). In contrast, respondeat superior liability does not apply in cases

 involving an employee’s “purely personal acts . . . not within the scope of employment,” arising

 “wholly from some external, independent, and personal motive [of the employee].” Id. at 820–

 21 (citation omitted). 4

          Nixon argues that Kysela utilized his supervisory authority and personal leverage in

 giving Nixon prescription medication, which created an “inseparably intertwined” relationship

 between Nixon, Kysela, and the Company. (ECF No. 31 at 5.) Nixon also points to her sole

 allegation that, “[o]n one occasion[,] Mr. Kysela withheld pills from [Nixon] when she declined

 to accompany him on a business trip, where his intent for the trip was to engage in sexual

 activity with [Nixon].” (Am. Compl. ¶ 52.) Even assuming Nixon’s allegations are true, she



 3 See e.g., Brittingham v. United States, 972 F. Supp. 1014, 1018 (E.D. Va. 1997) (because the service of disciplining
 an employee is within the ordinary course of the business and the employer’s supervisory role, a supervisor’s
 alleged assault of an employee was within the scope of his duties); Majorana v. Crown Cent. Petroleum Corp., 539
 S.E.2d 426, 429 (Va. 2000) (employee committed a tortious act within the scope of his employment when he
 assaulted the plaintiff during a sales transaction).

 4 See e.g., Jones v. Tyson Foods, Inc., 378 F. Supp. 2d 705, 714 (E.D. Va. 2004) (supervisor’s acts were not within
 the scope of him employment because he “was not engaged in his workplace duties or functions when he asked
 [his employee] on a date, attempted to kiss her, and touched her inappropriately.”), aff’d 126 F. App’x 106 (4th
 Cir. 2005).
                                                           7
Case 5:21-cv-00011-TTC-JCH Document 35 Filed 08/19/21 Page 8 of 8 Pageid#: 230




 has not stated a claim against the Company for purposes of vicarious liability. First, Nixon’s

 allegations encompass Kysela’s purely personal acts, which do not fall within the scope of his

 employment at the Company. There is nothing alleged to support any inference that Nixon’s

 presence on the business trip was related to the Company rather than to Kysela’s alleged

 personal, prurient motive. Second, Nixon does not allege that Kysela gave her the Clonazepam

 pills in performing a “specific job-related service.” See Parker, 819 S.E.2d at 820. The court will

 therefore dismiss Count VI against the Company. 5

                                               IV. CONCLUSION

        For the reasons stated above, the court will grant Defendants’ partial motion to dismiss

 (ECF No. 30). Specifically, the court will dismiss Count I (hostile work environment) as to

 both Defendants and Count IV (gross negligence/willful and wanton conduct) as to the

 Company. Count IV will proceed against Kysela individually. A separate order will issue.

         The Clerk is directed to forward a copy of this Memorandum Opinion and the

 accompanying Order to all counsel of record.

          ENTERED this 19th day of August, 2021.


                                                       /s/ Thomas T. Cullen
                                                       ________________________________
                                                       HON. THOMAS T. CULLEN
                                                       UNITED STATES DISTRICT JUDGE


 5At oral argument, Nixon’s counsel argued for the first time that Defendants’ argument was premature because
 vicarious liability is a question of fact for the jury. But district courts routinely evaluate whether a plaintiff has
 stated a claim for vicarious liability at the motion-to-dismiss phase. For example, in Garnett, the Fourth Circuit
 affirmed the district court’s dismissal on a Rule 12(b)(6) motion and held that the plaintiff did not state a claim
 against the employer for vicarious liability. Garnett, 892 F.3d at 146 (“In short, the conclusory language in the
 complaint does not even begin to establish vicarious liability. . . And the district court was right to dismiss it
 and to deny further leave to amend.”); see also Brittingham, 972 F. Supp. at 1018 (evaluating vicarious liability on
 a motion to dismiss); Jones, 378 F. Supp. 2d at 714 (granting a motion to dismiss because the plaintiff “failed to
 allege facts sufficient to establish a case of respondeat superior liability”).
                                                           8
